ACCEPTED
                                                                              03-15-00591-CV
                                                                                      7912629
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                        11/19/2015 4:05:18 PM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK


                        No. 03-15-00591-CV
                                                             FILED IN
                                                      3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                     IN THE COURT OF APPEALS          11/19/2015 4:05:18 PM
                  FOR THE THIRD JUDICIAL DISTRICT         JEFFREY D. KYLE
                                                               Clerk
                         AT AUSTIN, TEXAS


      THE CITY OF AUSTIN FIREFIGHTERS AND POLICE OFFICERS’
  CIVIL SERVICE COMMISSION, DIRECTOR MARK WASHINGTON, CHIEF
         ARTURO ACEVEDO, AND THE CITY OF AUSTIN, TEXAS,
                      Defendants/Appellants,

                                v.

                      WILLIAM M. STEWART,
                        Plaintiff/Appellee.


UNOPPOSED MOTION FOR EXTENSION OF DEADLINE TO FILE APPELLEE’S BRIEF



                                     DEATS, DURST & OWEN, P.L.L.C.
                                     1204 San Antonio Street, Suite 203
                                     Austin, Texas 78701
                                     (512) 474-6200
                                     (512) 474-7896 (FAX)
                                     B. Craig Deats
                                     State Bar No. 05703700
                                     cdeats@ddollaw.com
                                     Matt Bachop
                                     State Bar No. 24055127
                                     mbachop@ddollaw.com

                                     COUNSEL FOR APPELLEE
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW Appellee William M. Stewart, by and through his appellate

attorneys, and pursuant to Texas Rules of Appellate Procedure 10.5(b) and

38.6(d), files this motion for an extension of time to file Appellee’s appellate brief,

and would respectfully show the Court as follows:

                                          I.

      The deadline for filing Appellee’s appellate brief in this Court is November

30, 2015.

                                          II.

      Appellee seeks an order extending the time for filing Appellee’s appellate

brief for 15 calendar days, so that Appellee’s appellate brief would be due for

filing in this Court on Tuesday, December 15, 2015.

                                         III.

      Appellee requests this extension of time to file his appellate brief because

due to the current press of legal and business matters in which Appellee’s legal

counsel is involved, along with the Thanksgiving holiday, Appellee’s legal

counsel reasonably needs such an extension so that Appellee’s legal counsel may

have sufficient time to prepare a meaningful argument that will be of maximum

benefit to the Court. This request is not for the purposes of delay.
                                           2
                                       IV.

      No previous extensions of the time for filing Appellee’s appellate brief have

been sought.

                                Prayer for Relief

      WHEREFORE, PREMISES CONSIDERED, Appellee William M. Stewart

respectfully requests that the Court issue an order extending the time for filing

Appellee’s appellate brief in the above case for 15 calendar days, making

Appellee’s appellate brief due on Tuesday, December 15, 2015.


                               Respectfully submitted,

                               DEATS DURST & OWEN, P.L.L.C.
                               1204 San Antonio Street, Suite 203
                               Austin, Texas 78701
                               (512) 474-6200
                               (512) 474-7896 (Fax)

                               /s/ Matt Bachop
                               B. Craig Deats
                               State Bar No. 05703700
                               cdeats@ddollaw.com
                               Matt Bachop
                               State Bar No. 24055127
                               mbachop@ddollaw.com

                               COUNSEL FOR APPELLEE WILLIAM M .STEWART


                                        3
                     CERTIFICATE OF CONFERENCE

      I hereby certify that I, Matt Bachop, counsel for Appellee, communicated
with all other parties about the merits of Appellee’s motion to extend time to file
Appellee’s appellate brief. Specifically, on November 19, 2015, I communicated
by phone with Chris Edwards, counsel for Appellants, about the merits of
Appellee’s motion to extend time to file Appellee’s appellate brief, and counsel
for Appellants stated that the motion is unopposed.

                                 /s/ Matt Bachop

                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has
been sent to counsel for Appellants, Chris Edwards, Assistant City Attorney, CITY
OF AUSTIN-LAW DEPARTMENT, P. O. Box 1546, Austin, Texas 78767-1546,
Fax: (512) 974-1311, chris.edwards@austintexas.gov, on this 19th day of
November, 2015, by electronic service.


                                 /s/ Matt Bachop




                                         4